              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

GENE GARD and PAULA GARD,                   )
Husband and Wife,                           )
                                            )
                           Plaintiffs,      )
                                            )
vs.                                         )   Case Number CIV-21-328-C
                                            )
TPS-NOPEC GEOPHYSICAL                       )
COMPANY; SAEXPLORATION                      )
SEISMIC SERVICES (US), LLC;                 )
and APACHE CORPORATION,                     )
                                            )
                           Defendants.      )

                               ORDER OF DISMISSAL

      On July 5, 2021, the Court held a Status and Scheduling Conference in this case.

Defendants TPS-NOPEC Geophysical Company; SAExploration Seismic Services (US),

LLC, and Apache Corporation appeared. Plaintiffs did not appear. Defendants requested the

Court to dismiss the action for failure to prosecute. Defendants’ Motion will be granted.

Pursuant to Fed. R. Civ. P. 16(f) this matter is DISMISSED without prejudice.

      IT IS SO ORDERED this 6th day of July 2021.
